Citation Nr: 1401807	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.  

2.  Entitlement to service connection for a urological disorder, claimed as infrequent incontinence, to include as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty for over twenty years, including from May 1966 to May 1968 and from June 1989 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's October 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his service-connected lumbosacral strain is more severe than indicated by his current 20 percent disability rating.  He also alleges that he currently has a urological disorder, which he claimed as urinary incontinence, due to service or, in the alternative, as secondary to his service-connected lumbosacral strain.

As referable to the increased rating claim, the Board notes that the Veteran last underwent a VA examination for his lumbosacral strain in September 2009.  Thereafter, in a January 2010 statement (and again in a March 2010 Report of General Information), the Veteran reported that his legs would go asleep a lot and that he believed that such symptoms were related to his service-connected lumbosacral spine.  The Board also notes that a March 3, 2009 VA neurology physician found that the Veteran's back/leg pain was consistent with bilateral sciatica, but that the September 2009 VA examiner did not clearly address whether the Veteran currently has sciatica related to his service-connected spine.  Therefore, the Board finds that a new VA examination is to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the Veteran's claim for service connection for a urological disorder, the September 2009 VA spine examiner noted that the Veteran reported a history of no urinary incontinence, urgency, retention requiring catheterization, frequency and nocturia.  However, the March 3, 2009 VA neurology physician noted that the Veteran complained of trouble with urination in the last two months.  That physician found that in regards to the urinary incontinence, it did "not appear to have any compromise of cord or cauda equina or imaging and examination w/o evidence of cord compression...investigate urologic etiology further".   Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the agency of original jurisdiction (AOJ) should provide the Veteran a new VA examination to determine whether he has a current urological disorder due to service or his service-connected lumbosacral strain.

Additionally, in regard to both claims, the last VA medical records on file are from December 2009 and the Veteran appears to receive continuous treatment for both his spine and claimed urinary incontinence.  Therefore, while on remand, VA treatment records dated from December 2009 to the present should also be obtained for consideration in the appeal.

Finally, with regard to the Veteran's service connection claim, the AOJ did not provide full Veterans Claims Assistance Act of 2000 (VCAA) notice.  Specifically, the August 2009 VCAA letter did not include notice on how to support a claim for service connection on a secondary basis.  Therefore, notice compliant with VCAA standards must thus be provided.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a urological disorder as secondary to his service-connected lumbosacral strain.  

2.  The AOJ should obtain VA treatment records from the Providence VA Medical Center dated from December 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the AOJ should schedule an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) of the Veteran's lumbar spine disability, characterized as lumbosacral strain.   The VA examiner should also determine whether the Veteran currently has a urological disorder due to service or the lumbar spine disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history. All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a)   The examiner should conduct range of motion testing of the lumbosacral spine (expressed in degrees).   He/she should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, he/she should indicate the point at which pain begins. In addition, he/she should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The clinician should also indicate whether the Veteran has any ankylosis of the lumbosacral spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b)  The clinician should state whether the Veteran has intervertebral disc syndrome.  If so, he/she should state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of those episodes over the preceding 12 months.  

(c)  The examiner should indicate whether the Veteran's service-connected lumbosacral strain results in neurologic impairment.  If so, the examiner should identify with specificity the precise nerve(s) involved.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should then identify the associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).

(d)  If the examiner finds that the Veteran has a urological disorder (such as his claimed urinary incontinence), the examiner should determine whether such disorder is a neurological manifestation of the service-connected lumbosacral spine disability.   

If the examiner finds that the Veteran's bladder disorder is NOT a neurological manifestation of the service-connected lumbosacral spine disability, he/she should opine as to whether it is at least as likely as not related to the Veteran's active service, or caused or aggravated by his service-connected lumbosacral strain.

If the examiner finds that the Veteran does not currently have a bladder disorder (specifically including the claimed urinary incontinence), the examiner should specifically make such a finding.

A complete rationale for any opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

